Beck, J.
1. Where, upon the trial of one charged with the violation of a municipal ordinance, the court, on conviction of the accused, rendered judgment that the defendant pay “a fine of twenty-five dollars, or, in default thereof, that he be imprisoned in the calaboose thirty days,” such judgment imposed an alternative sentence. Leonard v. Eatonton, 126 Ga. 63.
2. An attack upon the validity of the ordinance should have been made in the trial court. The question of its validity could not be raised for the first time in a petition for certiorari from that court to the superior court'. Duren v. Thomasville, 125 Ga. 1.
3. The finding and judgment of the municipal court was authorized by the evidence, and the judgment of the superior court refusing the certiorari is

Affirmed.


Fish, O. J., absent. The other Justices concur.'